             Case 1:19-cv-07829-PAE Document 13 Filed 08/28/19 Page 1 of 2

                                                                          USDCSDNY
                                                                          DOCUMENT
    UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
    SOUTHERN DISTRICT OF NEW YORK                                         DOC#: ---=-r----,.----
                                                                          DATE FILED:     Y'/2�/
                                                                                            ('1

    THOMAS & BETTS CORPORATION, now known as,
    ABB INSTALLATION PRODUCTS, INC.,
                                                                          19 Civ. 7829 (PAE)
                                         Plaintiff,
                          -v-                                                   ORDER

    TRINITY MEYER UTILITY STRUCTURES, LLC,
    formerly known as, MCKINLEY 2014 ACQUISITION,
    LLC,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

         On August 27, 2019, defendant Trinity Meyer Utility Structures, LLC ("Trinity Meyer"),

filed a motion to dismiss the complaint under Rule 12 of the Federal Rules of Civil Procedure.

Under Rule 15(a)(l)(B), a plaintiff has 21 days after the service of a motion under Rule 12(b) to

amend the complaint once as a matter of course.

         Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by

September 17, 2019. No further opportunities to amend will ordinarily be granted. If plaintiff

does amend, by October 8, 2019, defendant shall: (1) file an answer; (2) file a new motion to

dismiss; or (3) submit a letter to the Court, copying plaintiff, stating that they rely on the

previously filed motion to dismiss. 1

         It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

    opposition to the motion to dismiss by September 17, 2019. Defendant's reply, if any, shall be

served by September 24, 2019. At the time any reply is served, the moving party shall supply
the



1
 If defendant files a new motion to dismiss or rely on its previous motion, plaintiffs opposition
will be due 14 days thereafter, and defendant's reply, if any, will be due seven days after that.
Case 1:19-cv-07829-PAE Document 13 Filed 08/28/19 Page 2 of 2
